DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub # US 2017/0316635 A1), and further in view of Koebler et al. (Pub # US 2011/0313647 A1).

Guo et al. does not teach selecting, by the fueling management system, one of the ends of a historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle.
In the same field of endeavor, Koebler et al. teaches selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle [0009] in response to the stored historical route including the current 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle as shown in Koebler et al., in Guo et al. method for the benefit of determined the location of vehicle and estimating the fuel consumption.
Consider claim 10, Guo et al. clearly show and disclose the method, wherein assigning the fueling device to the vehicle comprises: obtaining by a fuel management system prestored position of each of at least one fueling device, and assigning the fueling device which conforms to the preset position rule to the vehicle; the preset position rule comprises: a fueling device closest to the current position of the vehicle; a random fueling device in the at least one fueling device of which a distance from the current position of the vehicle is less than a preset distance; or a fueling device of a pre-determined operator closest to the current position of the vehicle [0009].
Consider claim 11, Guo et al. clearly show and disclose the method, further comprising: obtaining by a fuel management system dynamic operation condition information of each of the at least one fueling device, wherein the dynamic operation condition information comprises a 
Consider claim 12, Guo et al. clearly show and disclose the method, wherein the identifier of the vehicle comprises: a vehicle identification code of the vehicle and the vehicle identifier assigned by the fueling management system to the vehicle [0009].
Consider claim 14, Guo et al. teach a method for automatically fueling a vehicle, comprising: receiving by a fueling control device in the vehicle, a refill signal from an on-board network [0033-0034]; determining, by the fueling control device in the vehicle, that the vehicle needs to be filled with fuel in response to the load signal indicting that a loa; obtaining by a fueling control device in the vehicle information of vehicle status of the vehicle when determining that the vehicle needs to be filled with fuel; sending by a fueling control device in the vehicle via a wireless network (104, Fig. 1) a fueling request to a fueling management system that is located on a network-side of the wireless network external to the vehicle, wherein the fueling request comprises information of an identifier of the vehicle and the information of vehicle status; sending via the wireless network to the fuel management system a current location of the vehicle; receiving by a fueling control device in the vehicle via the wireless network a feedback message from the fueling management system, wherein the feedback message comprises information of a position of a fueling device; and prompting the vehicle to drive to the fueling device indicated by the position of the fueling device, wherein the position of the fuel service is determined based on the current position of the vehicle and prompting the vehicle to drive to the fueling device indicated by the position of the fueling device to obtain fuel offered by the fueling device [0009]; receiving, by the fueling control device in the vehicle, via the 
Guo et al. does not teach receiving, by a load signal from an on-board network; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal indicating that a load weight of the vehicle exceeds a predetermined deadweight.
In the same field of endeavor, Koebler et al. teaches receiving, by a load signal (weight sensors) from an on-board network [0015]; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal (sensor) indicating that a load weight of the vehicle exceeds a predetermined deadweight (weight of vehicle) [0049-0050] for the benefit of estimating the fuel efficiency.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by a load signal from an on-board network; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal indicating that a load weight of the vehicle 
Consider claim 18, Guo et al. teaches a device for automatically fueling a vehicle, wherein the device is at a network side and comprises a memory, a processor and a transceiver; the memory is configured to store at least one machine executable instruction; the processor is configured to execute the at least one machine executable instruction stored in the memory to: receive, through the transceiver, a fueling request from the vehicle, wherein the fueling request comprises information of an identifier of the vehicle and information of vehicle status; determine a current position of the vehicle and a driving route of the vehicle; determine a fuel amount to be filled according to the information of vehicle status and the driving route of the vehicle using a function relationship, wherein the determine the fuel amount to be filled is execute before fueling the vehicle; assign a fueling device which conforms to a preset position rule to the vehicle according to the current position of the vehicle and the preset position rule; send, through the transceiver, a feedback message carrying position information of the fueling device, compare after each fueling of vehicle, a required fuel amount determined within a preset update cycle according to the function relationship with an actual field consumption, and update the function 
Guo et al. does not teach selecting, by the fueling management system, selected one of the ends of a stored historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle.
In the same field of endeavor, Koebler et al. teaches selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle [0009] in response to the stored historical route including the current position (location) of the vehicle [0014]; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle [0054] for the benefit of determined the location of vehicle and estimating the fuel consumption.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle as shown in Koebler et al., in Guo et al. device for the benefit of determined the location of vehicle and estimating the fuel consumption.

Guo et al. does not teach receiving, by a load signal from an on-board network; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal indicating that a load weight of the vehicle exceeds a predetermined deadweight.
In the same field of endeavor, Koebler et al. teaches receiving, by a load signal (weight sensors) from an on-board network [0015]; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal (sensor) indicating that a load weight of the vehicle exceeds a predetermined deadweight (weight of vehicle) [0049-0050] for the benefit of estimating the fuel efficiency.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, by a load signal from an on-board network; determining, by the fueling control device in the vehicle that the vehicle needs to be filled with fuel in response to the load signal indicating that a load weight of the vehicle exceeds a predetermined deadweight as shown in Koebler et al., in Guo et al. device for the benefit of estimating the fuel efficiency.
Consider claim 20, Guo et al. teaches a system for automatically fueling a vehicle comprising; a fueling management system located on a network-side of a wireless network external to the vehicle a fueling control device in the vehicle, and a fueling device; the fueling management system is configured to receive a fueling request from the vehicle, wherein the fueling request comprises information of an identifier of the vehicle and information of vehicle 
Guo et al. does not teach selecting, by the fueling management system, one of the ends of a historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a 
In the same field of endeavor, Koebler et al. teaches selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle [0009] in response to the stored historical route including the current position of the vehicle [0014]; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle [0054] for the benefit of determined the location of vehicle and estimating the fuel consumption.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include selecting, by the fueling management system, one of the ends (vehicle facing) of a historical route according to driving direction of the vehicle in response to the stored historical route including the current position of the vehicle; generating, by the fueling management, a driving route of the vehicle according to the selected one of the ends of the historical route and the current position of the vehicle as shown in Koebler et al., in Guo et al. device for the benefit of determined the location of vehicle and estimating the fuel consumption.
Claims 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub # US 2017/0316635 A1) in view of Koebler et al. (Pub # US 2011/0313647 A1) as applied to claim 1 above, and further in view of Dudar et al. (Pub # US 2019/0178664 A1).
Consider claim 2, Guo et al. and Koebler et al. combined reference teaches a similar invention.

In the same field of endeavor, Dudar et al. teaches the method, wherein said determining the current position of the vehicle comprises: determining the current position of the vehicle according to a signal fed back from a global positioning system (GPS) positioning tracker on the vehicle; or sending a position request message to the vehicle, and receiving information of the current position of the vehicle fed back from the vehicle [0028] for the benefit of utilizing common platform for determining the location of tracking object.
Therefore, it would have be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said determining the current position of the vehicle comprises: determining the current position of the vehicle according to a signal fed back from a global positioning system (GPS) positioning tracker on the vehicle; or sending a position request message to the vehicle, and receiving information of the current position of the vehicle fed back from the vehicle as shown in Dudar et al., in Guo et al. and Koebler et al. combined method for the benefit of utilizing common platform for determining the location of tracking object.
Consider claim 4, Guo et al. and Koebler et al. combined reference teaches similar invention.
Guo et al. and Koebler et al. combined reference does not teaches wherein the information of vehicle status at least comprises: information of average fuel consumption; 
In the same field of endeavor, Dudar et al. teaches wherein the information of vehicle status at least comprises: information of average fuel consumption;  determining the fuel amount to be filled comprises: determining a distance length of the driving route; determining the required fuel amount of the vehicle, the distance length of the driving route though historical usage tracker; and determining the fuel amount to be filled according to the determined required fuel amount and the filled fuel amount of the vehicle [0036 and 0057] for the benefit of estimating amount of refuel need.
Therefore, it would have be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information of vehicle status at least comprises: information of average fuel consumption;  determining the fuel amount to be filled comprises: determining a distance length of the driving route; determining the required fuel amount of the vehicle, the distance length of the driving route though historical usage tracker; and determining the fuel amount to be filled according to the determined required fuel amount and the filled fuel amount of the vehicle as shown in Dudar et al., in Guo et al. and Koebler et al. combined method for the benefit of estimating amount of refuel need.
Consider claim 5, Guo et al. and Koebler et al. combined reference teaches similar invention.
Guo et al. and Koebler et al. combined reference does not teaches the method, further comprising: determining current driving time of the vehicle, and wherein the function 
In the same field of endeavor, Dudar et al. teaches the method, further comprising: determining current driving time of the vehicle, and wherein the a function relationship historical usage tracker, the distance length of the driving route and the driving time [0027 and 0036] for the benefit of estimating the amount of refuel need.
Therefore, it would have be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising: determining current driving time of the vehicle, and wherein the a function relationship historical usage tracker, the distance length of the driving route and the driving time as shown in Dudar et al., in Guo et al. and Koebler et al. combined method for the benefit of estimating the amount of refuel need.
Consider claim 6, Dudar et al. teaches the method, further comprising: determining the required fuel amount comprises: obtaining the function relationship is a function relationship through historic usage tracker, and the distance length of the driving route.
Guo et al. and Dudar et al. combined reference does not teach obtaining information of weather condition.
In the same field of endeavor, Koebler et al. teaches the method of obtaining information of weather condition [0044] for the benefit of providing fuel efficient routing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method of obtaining information of weather condition as shown in Koebler et al., in the Guo et al. and Dudar et al. combined method for the benefit of providing fuel efficient routing.

Guo et al. and Dudar et al. combined reference does not teach obtaining information of roadway condition of the driving route, which comprises at least one of: roadway speed limit information, roadway traffic control information, roadway closure information, roadway congestion information.
In the same field of endeavor, Koebler et al. teaches the method of obtaining information of roadway condition of the driving route, which comprises at least one of: roadway speed limit information, roadway traffic control information, roadway congestion information [0040 and 0044] for the benefit of providing fuel efficient routing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method of obtaining information of roadway condition of the driving route, which comprises at least one of: roadway speed limit information, roadway traffic control information, roadway closure information, roadway congestion information as shown in Koebler et al., in Guo et al. and Dudar et al. combined method for the benefit of providing fuel efficient routing.
Consider claim 8, Dudar et al. teaches the method, wherein the information of vehicle status further comprises: determining the required fuel amount comprises: obtaining the function relationship is a function relationship among the average fuel consumption and the current weight of the vehicle, and the distance length of the driving route through historical usage tracker and predictor.

In the same field of endeavor, Koebler et al. teaches wherein the information of vehicle status further comprises: information of deadweight (weight of vehicle) of the vehicle [0049] for the benefit of providing fuel efficient routing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information of vehicle status further comprises: information of deadweight of the vehicle as shown in Koebler et al., in Guo et al., and Dudar et al. combined method for the benefit of providing fuel efficient routing.
Consider claim 9, Guo et al. and Koebler combined reference teaches similar invention.
Guo et al. and Koebler combined reference does not teaches the method, further comprising: determining by the fueling management system actual fuel consumption after each fueling in a preset update cycle; comparing the required fuel amount determined each time with the actual fuel consumption; and updating the function relationship for determining the required fuel amount according to a comparison result.
In the same field of endeavor, Dudar et al. teaches the method, determining by the fueling management system actual fuel consumption after each fueling in a preset update cycle; comparing the required fuel amount determined each time with the actual fuel consumption; and updating the function relationship for determining the required fuel amount according to a comparison result [0058] for the benefit of estimating the amount of refuel need.
	Therefore, it would have be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, determining by the fueling management system actual fuel consumption after each fueling in a preset update cycle; .
	 Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub # US 2017/0316635 A1) in view of Koebler et al. (Pub # 2011/0313647 A1) as applied to claims 1 and 14 above, and further in view of Ramanujam (Pub # US 2015/0348335 A1).
Consider claim 13, Guo et al. and Koebler et al. combined reference teaches similar invention.
Guo et al. and Koebler et al. combined does not teach the method, further comprising: determining by the fuel management system payment information corresponding to the fuel amount to be filled; and sending by the fuel management system a message comprising the payment information to the vehicle.
In the same field of endeavor, Ramanujam teaches the method, further comprising: determining by the fuel management system payment information corresponding to the fuel amount to be filled; and sending by the fuel management system a message comprising the payment information to the vehicle [0024] for the benefit of providing notification the user prior to providing the service.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising: determining by a fuel management system payment information corresponding to the fuel amount to be filled; and sending by a fuel management system a message comprising the 
Consider claim 17, Guo et al. and Koebler et al. combined reference teaches similar invention.
Guo et al. and Koebler et al. combined reference does not teach the method, further comprising: receiving a payment message from the fueling management system; making a payment according to the payment message; wherein the identifier of the vehicle comprises: a vehicle identification code of the vehicle and/or a vehicle identifier assigned by the fueling management system to the vehicle.
In the same field of endeavor, Ramanujam teaches the method, further comprising: receiving a payment message from the fueling management system; making a payment according to the payment message; wherein the identifier of the vehicle comprises: a vehicle identification code of the vehicle and/or a vehicle identifier assigned by the fueling management system to the vehicle [0024 and 0051] for the benefit identify the proper service need and providing notification prior to providing service.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising: receiving a payment message from the fueling management system; making a payment according to the payment message; wherein the identifier of the vehicle comprises: a vehicle identification code of the vehicle and/or a vehicle identifier assigned by the fueling management system to the vehicle as shown in Ramanujuam, in Guo et al. and Koebler et al. combined method for the benefit identify the proper service need and providing notification prior to providing service.
Response to Arguments
Applicant’s arguments with respect to claim 1-2, 4-14, and 17-20 have been considered but are moot because the newly amended limitations has been analyzed and rejected as set forth in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687